Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on February 7, 2022 has been received and fully considered.
The previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) over Yamazaki et al. (US 20160333119 A1), which was indicated in the Office action dated is maintained for reasons of record. 
The previous claim rejection made under 35 	U.S.C. 103 over Malessa (US 7998379 B2) in view of Kewpie Corporation (Fine Chemical Division, 2017) is withdrawn in view of applicant’s amendment to claim 1.  
The previous claim objection on claim 2 is withdrawn in view of cancelation of the claim. 
Allowable Subject Matter
Claims 1 and 3 are allowed.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 remains rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by, or, in alternative, under 35 U.S.C. 103 as unpatentable over Yamazaki et al. (US 20160333119 A1, published on November 17, 2016, cited in IDS) (“Yamazaki” hereunder).  
Yamazaki teaches a hyaluronic acid and/or a salt thereof, which has an average molecular weight of 3500 or less, and a bulk density of more than 0.25 g/cm3 (=250 mg/mL).  The reference teaches that white powder was obtained by freeze-drying a hyaluronic acid in solution. The average molecular weight of the raw material hyaluronic acid in this case was found to be about 10,000 da.  See Example 4.  Since the product of claim 1 is crushed to fragments, there appears to be no patentable distinction between the disclosed powder in Example 4 and the composition as described in present claim 4.  
 	Although amended claim 1 requires that the product has a content of polyanionic polysaccharide of 90 % by mass or more, the freeze-dried powder in Yamazaki is made from an aqueous solution comprising hyaluronic acid as the only polymeric component.  Thus, the disclosed powder in Example 4 is considered to anticipate the product as described in present claim 4.  


Response to Arguments
Applicant's arguments filed on February 7, 2022 have been fully considered but they are not persuasive in part and moot in part. 
Regarding the § 102 or § 103 rejection over Yamazaki, applicant’s arguments are not persuasive.  “[E]ven though product-by-process claims are limited by and defined by the a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
unpatentable even though the prior product was made by a different process.”   In re 
Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, the final product of the Yamazaki teaching is in the same form of fragmentary powder made from freeze-dried hyaluronic acid solution, thus no distinction is seen.  

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617